Citation Nr: 1724669	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for a left leg amputation, below the knee. 

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to the left leg amputation. 

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the left leg amputation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Navy, with active duty service from March 1958 through November 1963.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a September 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama.

In April 2017, the Veteran was scheduled to a video hearing before a Veterans Law Judge.  However, in a letter to the Board dated April 7, 2017, the Veteran, through his representative, withdrew his hearing request.   Since that time, neither the Veteran nor his representative have requested the opportunity for a rescheduled hearing.  Therefore, the Veteran's hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board observes both the May 2011 VA examiner and the March 2014 Statement of the Case ("SOC") referenced medical records which are not presently associated with the Veteran's claims file.  Specifically, during the May 2011 VA examination, the examiner discusses a 2006 magnetic resonance imaging ("MRI") of the lumbar spine which found evidence of degenerative disc and degenerative joint disease.  However, a review of the Veteran's claims file shows no evidence of any MRI report or any accompanying medical records.  Similarly, medical records from the Biloxi VA Medical Center, referenced in the March 2014 SOC, have not been included in the Veteran's claim file. 

Second, the Board finds the AOJ has not met its burden to assist the Veteran in obtaining outstanding medical records relevant to his claim.  In a September 2011 letter to the AOJ, the Veteran stated he injured his back and right leg during his May 1962 in-service motorcycle accident.  The Veteran reported that as a result of this in-service accident he sustained broken bones and an injury to his back, for which he received treatment at the Balboa Hospital, in California, and also the Oakland California Military Hospital.  Despite clearly identifying these medical facilities, the AOJ has not yet taken any actions to assist the Veteran in determining whether medical records are available and could be obtained.   

VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, a remand is required to obtain these treatment records, as they are relevant to the Veteran's claims and were properly identified by the Veteran. 

Finally, the Board finds that an addendum medical opinion is necessary to properly address the Veteran's theory of entitlement to service connection on a secondary basis.  In the May 2011 VA examination, the examiner concluded the Veteran's lumbar spine and right knee disabilities were not caused by his active duty service and were not related to his service-connected left leg amputation.  However, the examiner provided no evidence or rationale for his opinion.  This is significant because the Veteran has reported he initially injured his lumbar spine and right knee during his in-service motorcycle accident and that he believes his altered gait has contributed to the development of these disabilities.  A VA medical examiner's conclusions are of "questionable probative value" when the VA examiner fails to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Therefore, the claims folder will be returned for an addendum opinion.  If the May 2011 VA examiner is not available, another qualified VA clinician will provide the addendum opinion

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  First, the AOJ should obtain all the Veteran's medical records from the Biloxi VA Medical Center, and any other VA treatment facility identified by the Veteran, and then associated these medical records with the claims folder. 

The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

2.  Second, the VA should obtain medical records identified by the Veteran from the Balboa Hospital and the Oakland California Military Hospital.  See September 2011 Correspondence from Veteran. 

The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain these medical records, as needed.  The Veteran is also asked to provide the records himself if he has them in his possession.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.  All attempts to obtain records should be documented in the claims folder.

3.  After the above development has been completed and all additional records have been associated with the claims file, but whether or not records are obtained, the AOJ should return the claims file to the May 2011 VA examiner for an addendum opinion.  If the May 2011 examiner is no longer available, the claims file should be made available to an equally qualified examiner.  Only if deemed necessary by the VA examiner is an examination necessary.  

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(1)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right knee disability was caused or aggravated by the Veteran's service connected left leg amputation?   
   
(2)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lumbar spine disability was caused or aggravated by the Veteran's service connected left leg amputation?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic an permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation

In rendering the above opinions, the examiner must consider and address the following evidence:

(1)  The Veteran's lay statements of injuring his right knee and lumbar spine during his in-service May 1962 motorcycle accident; 

(2)  The 2006 MRI report of the Veteran's lumbar spine, showing degenerative changes, 

(3)  The Veteran's lay descriptions of increased pain of his right knee due to over reliance on the joint; and 

(4)  The Veteran's lay descriptions of increased back pain due to an altered gait. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



